DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

3.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). In particular, the Examiner notes that the claims do not include a claim numbered as claim 34.
Misnumbered claims 35-65 have been renumbered as claims 34-64, respectively. This renumbering is used when referring to the claims in the remainder of this Office action.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-35, 37-62 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the remaining portion of the feed stage retentate gas stream" in 18.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that it appears as though the limitation “the remaining portion of the feed stage retentate gas stream” was intended to read as “the feed stage retentate gas stream”. If this is correct, the Examiner suggests Applicants amend the claim accordingly.
Claim 1 also recites the limitation "the permeate stage" in line 47.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that it appears as though the limitation “the permeate stage” was intended to read as “the second permeate stage”. If this is correct, the Examiner suggests Applicants amend the claim accordingly.
	Claims 2-35 are likewise rejected due to their dependence from claim 1.

	Claim 31 depends from itself. Thus, it is not clear what is intended to be encompassed by the claim language. Claim 31 has been assumed to be dependent from claim 1 for purposes of examination.

Claim 33 recites the limitation "the permeate stage" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that it appears as though the limitation “the permeate stage” was intended to read as “the second permeate stage”. If this is correct, the Examiner suggests Applicants amend the claim accordingly.

	Claims 37-62 and 64 recites the limitation “The method of claim” at line 1. However, claim 36, from which claims 37-62 and 64 directly or indirectly depend, is directed to a system. It is therefore not clear what is intended to be encompassed by the claim language. The Examiner notes that is appears as though claims 37-62 and 64 were intended to recite “The system of claim” at line 1. If this is correct, the Examiner suggests Applicants amend the claim accordingly.

	Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 17, 25-30, 34-36, 53 and 57-64 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication WO 2022/012944 A1 in view of Jensvold et al. (US 2019/0046922 A1).

	With regard to claims 1, 17, 25-27 and 35, WO ‘944 discloses a method of separating a gas mixture (7) comprising first (methane) and second (carbon dioxide) gases into a first product gas enriched in the first gas and a second product gas enriched in the second gas comprising cooling a feed gas stream (8) at a first heat exchanger (heat exchanger 19, see Fig. 2 and paragraph [035]), feeding the cooled feed gas stream to a first gas separation membrane module (first membrane separation unit 2), forming the feed stage, that comprises a pressure vessel and a hollow fiber membrane cartridge comprising polymeric membranes that are selective for second gas over the first gas (see paragraphs [032], [034] and [044]), the feed stage being adapted and configured to receive the cooled feed gas stream and produce a feed stage permeate gas stream (11) that is enriched in the second gas compared to the feed gas and a feed stage retentate gas stream (9) that is enriched in the first gas compared to the feed gas, withdrawing from the feed stage the feed stage permeate gas stream and the feed stage retentate gas stream, feeding the feed stage retentate gas stream (9) to a second gas separation membrane module (second membrane separation unit 3), forming the retentate stage, that comprises a pressure vessel and a hollow fiber membrane cartridge comprising polymeric membranes that are selective for second gas over the first gas (see paragraphs [032], [034] and [044]), the retentate stage being adapted and configured to receive the feed stage retentate gas stream and produce a retentate stage permeate gas stream (14) that is enriched in the second gas compared to the feed stage retentate gas stream and a feed stage retentate gas stream (10) that is enriched in the first gas compared to the feed stage retentate gas stream, withdrawing from the retentate stage the retentate stage permeate gas stream and the retentate stage retentate gas stream, recovering at least a portion of the retentate stage retentate gas stream (10) as the first product gas (see Figs. 1-3), feeding the feed stage permeate gas stream (11) to a third gas separation membrane module (third membrane separation unit 4), forming the first permeate stage, that comprises a pressure vessel and a hollow fiber membrane cartridge comprising polymeric membranes that are selective for second gas over the first gas (see paragraphs [032], [034] and [044]), the first permeate stage being adapted and configured to receive the feed stage permeate gas stream and produce a first permeate stage permeate gas stream (15) that is enriched in the second gas compared to the feed stage permeate gas stream and a first permeate stage retentate gas stream (12) that is enriched in the first gas compared to the feed stage permeate gas stream, withdrawing from the first permeate stage the first permeate stage retentate gas stream (12) and the first permeate stage permeate gas stream (15), feeding the first permeate stage retentate gas stream (12) to a fourth gas separation membrane module (fourth membrane separation unit 5), forming the second permeate stage, that comprises a pressure vessel and a hollow fiber membrane cartridge comprising polymeric membranes that are selective for second gas over the first gas (see paragraphs [032], [034] and [044]), the second permeate stage permeate stage being adapted and configured to receive the first permeate stage retentate gas stream and produce a second permeate stage permeate gas stream (16) that is enriched in the second gas compared to the first stage retentate gas stream and a second permeate stage retentate gas stream (13) that is enriched in the first gas compared to the second permeate stage retentate gas stream, combining and compressing (at compressor 1) a stream of the gas mixture (7), the retentate stage permeate gas stream (14), and the second permeate stage retentate gas stream (13), the feed gas stream being comprised of the compressed and combined streams of the gas mixture (7), the retentate stage permeate gas stream (14), and the second permeate stage retentate gas stream (13), wherein the second permeate stage permeate gas stream (16) is vented or recovered after further treatment in a methane oxidation unit (6) to remove methane therefrom (see paragraph [043]) at Figs. 1-3, the abstract, and paragraphs [0024]-[029], [032], [034]-[037] and [043]-[044].
	WO ‘944 does not disclose feeding a portion of the second permeate stage retentate gas stream to a permeate side of the second permeate stage as a sweep gas, feeding a portion of the withdrawn feed stage retentate gas stream to a permeate side of the feed stage as a sweep gas, or feeding a portion of the withdrawn retentate stage retentate gas stream to a permeate side of the retentate stage as a sweep gas. Also, while WO ‘944 does mention hollow fiber membrane cartridges, it does expressly mention a tubesheet.
	Jensvold et al. discloses a multi-stage gas separation system (see especially Fig. 1 and paragraph [0060]) wherein the retentate stream of each stage is fed to the permeate side of the stage as sweep gas to reduce the membrane surface area requirements (see especially paragraph [0041]) at Fig. 1 and paragraphs [0028], [0033]-[0039], [0041] and [0060].
	It would have been obvious to one of ordinary skill in the art to incorporate the retentate sweep of Jensvold et al. into the membrane stages of WO ‘944 to reduce the membrane surface area requirements, as suggested by Jensvold et al. at paragraph [0041].
	Jensvold et al. also teaches providing a tubesheet to anchor hollow fiber membranes at paragraph [0005].
	It would have been obvious to one of ordinary skill in the art to incorporate the tubesheets of Jensvold et al. into the hollow fiber membrane module cartridges of WO ‘944 to anchor the hollow fiber membranes, as suggested by Jensvold et al. at paragraph [0005].

	With regard to claim 28, WO ‘944 does not disclose the first permeate stage permeate gas stream being combined and compressed with the gas mixture.
	However, it would have been obvious to one of ordinary skill in the art to recycle the first permeate stage permeate gas stream back to the feed to allow any remaining methane to be recovered.

	With regard to claim 29, WO ‘944 discloses the first permeate stage permeate gas stream (15) being vented (discharged to the surrounding atmosphere) at Figs. 1-3 and paragraph [041].

	With regard to claims 30 and 35, WO ‘944 discloses the gas mixture being a natural gas or biogas comprising 20-60 vol% carbon dioxide and 40-80 vol% methane, wherein the first gas is methane and the second gas is carbon dioxide at paragraphs [001]-[002] and [0023].
	The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 34, WO ‘944 discloses the polymeric membrane being made of a polyimide and having a second gas/first gas selectivity of at least 30 or 40-120 at paragraph [044].
The prior art ranges are seen as overlapping the instantly claimed range. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claims 36, 53 and 57-64, WO ‘944 as modified by Jensvold et al. likewise discloses the corresponding system for separating a gas mixture. See again WO ‘944 at Figs. 1-3, the abstract, and paragraphs [0024]-[029], [032], [034]-[037] and [043]-[044] and Jensvold et  al. at Fig. 1 and paragraphs [0005], [0028], [0033]-[0039], [0041] and [0060].

8.	Claims 2-16, 18-24, 37-52 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication WO 2022/012944 A1 in view of Jensvold et al. (US 2019/0046922 A1), and further in view of Li et al. (US 5,858,065).
	WO ‘944 and Jensvold et al. do not teach cooling the feed stage retentate gas stream, the feed stage permeate gas stream or the first permeate stage retentate gas stream in a heat exchanger.
	Li et al. discloses cooling intermediate gas streams in heat exchangers in a multistage membrane separation system at col. 12, lines 36-44.
	It would have been obvious to incorporate the cooling, by heat exchange, of Li et al. into the method and system of WO ‘944 and Jensvold et al. to ensure that the gas stream enters the membrane modules at a desired temperature, as suggested by Li et al. at col. 12, lines 36-44.

9.	Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication WO 2022/012944 A1 in view of Jensvold et al. (US 2019/0046922 A1), and further in view of Priske (US 2017/0368497 A1) and Mitariten (US 2019/0224617 A1).

	With regard to claim 31, WO ‘944 and Jensvold et al. do not teach a PSA or TSA purification step.
Priske teaches that an additional PSA purification step can be provided at paragraph [0083]. 
It would have been obvious to one of ordinary skill in the art to incorporate the additional PSA step of Priske into the method of WO ‘944 and Jensvold et al. to remove additional impurities. 
Mitariten teaches that permeate streams can be used for PSA regeneration at paragraph [0073].
	It would have been obvious to one of ordinary skill in the art to incorporate the use of a permeate stream as the regeneration gas of Mitariten into the process of WO ‘944, Jensvold et al., and Priske to improve the efficiency of the system by reusing an existing stream.

	With regard to claim 32, Priske further mentions a thermal afterburner (oxidizer) at paragraph [0084]. While the thermal oxidizer is mentioned in the context of not being needed, Priske mentions at paragraph [0083] that such unnecessary equipment can be provided if desired. One having ordinary skill in the art would recognize that this teaching could be extended to the thermal oxidizer if it is desirable to further limit e.g. methane emissions.

10.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication WO 2022/012944 A1 in view of Jensvold et al. (US 2019/0046922 A1), and further in view of Mitariten (US 2019/0224617 A1).
WO ‘944 and Jensvold et al. do not teach the feed stage permeate gas stream diluted with the sweep gas being flared.
	Mitariten teaches flaring a methane depleted permeate stream (80) in a biogas separation system at Figs. 1 and 2 and paragraphs [0072]-[0073] and [0101].
	It would have been obvious to one of ordinary skill in the art to incorporate the flaring of Mitariten into the process of WO ‘944 and Jensvold et al. to dispose of the stream.

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
August 31, 2022